Citation Nr: 1550883	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-45 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for pes planus and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for a bilateral foot disorder to include bunions, corns, and benign new growths.  

3.  Entitlement to service connection for a right hip disorder.  

4.  Entitlement to service connection for a left hip disorder.  

5.  Entitlement to service connection for a right knee disorder.  

6.  Entitlement to service connection for a left knee disorder.  

7.  Entitlement to service connection for a right ankle disorder.  

8.  Entitlement to service connection for a left ankle disorder.  

9.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major depressive disorder, a dysthymic disorder, and a not otherwise specified anxiety disorder.  

10.  Entitlement to service connection for erectile dysfunction (ED).  

11.  Entitlement to special monthly compensation based on the loss of use of a creative organ.  

12.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's lumbosacral syndrome and degenerative disc disease.  

13.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's left lower extremity radiculopathy.  

14.  Entitlement to an effective date prior to June 26, 2009, for the award of service connection for right lower extremity radiculopathy.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1986 to May 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) which granted service connection for left lower extremity radiculopathy; assigned a 10 percent evaluation for that disability; effectuated the award as of June 26, 2009; determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for both pes planus and a bilateral foot disorder to include bunions; denied service connection for a bilateral hip disorder, a bilateral knee disorder, a right leg disorder, a bilateral ankle disorder, ED, and PTSD; denied special monthly compensation based on the loss of use of a creative organ; and denied a disability evaluation in excess of 40 percent for the Veteran's lumbosacral spine syndrome and degenerative disc disease.  In November 2009, the Veteran submitted a notice of disagreement (NOD).  In October 2010, the RO issued a statement of the case (SOC) to the Veteran.  In October 2010, the Veteran submitted an Appeal to the Board (VA Form 9).  

In December 2013, the RO granted service connection for right lower extremity radiculopathy; assigned a 10 percent evaluation for that disability; and effectuated the award as of June 26, 2009.  In March 2014, the Veteran submitted a NOD with the effective date for the award of service connection for right lower extremity radiculopathy.   The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

A review of the record shows that the issue of service connection for a bilateral foot disorder to include bunions has not been previously adjudicated.  Therefore, the Board has reframed the issue as service connection for a bilateral foot disorder to include bunions, corns, and benign new growths.  As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for pes planus, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In a February 2014 written statement, the Veteran advanced contentions which may be reasonably construed as an informal claim for service connection for both right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy.  In December 2014, the Veteran submitted an informal claim of entitlement to service connection for both osteochondritis dissecans to include loss of the blood supply to the bone and cartilage and primary focal hyperhidrosis.  The issues of service connection for right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, osteochondritis dissecans to include loss of the blood supply to the bone and cartilage, and primary focal hyperhidrosis have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that: service connection is warranted for bilateral foot disorders to include pes planus, bunions, corns, and benign new growths, a bilateral hip disorder, a bilateral knee disorder, a bilateral ankle disorder, and ED secondary to his service-connected lumbosacral spine and left lower extremity disabilities; service connection for an acquired psychiatric disorder to include PTSD is warranted secondary to his in-service stressful experiences including being called to general quarters while aboard ship during the Persian Gulf War and witnessing a homosexual encounter between two shipmates; increased evaluations are warranted for his service-connected lumbosacral spine and left lower extremity disabilities as those disorders are manifested by significant physical and occupational impairment; special monthly compensation based on the loss of use of a creative organ is merited secondary to his ED; and an earlier effective date is warranted for the award of service connection for right lower extremity radiculopathy.  

All Issues

In December 2014, the Veteran submitted additional VA treatment records dated in May 2014 and October 2014.  In September 2015, an additional VA treatment record dated in July 2015 was received into the record.  The AOJ has not considered the additional relevant evidence.  The Veteran has not waived RO consideration of the additional evidence.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Appellant.  Disabled American Veterans vs. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

In a December 2014 written statement, the Veteran advanced that: he had been diagnosed by R. Latour, M.D., with "chronic pain, recurrent painful calluses to the feet, use of orthopedic shoes, heloma dura 5th digit right foot, bilateral porokeratosis, pinch callus right foot, onychodystrophy, hammertoes, and bilateral pes planus;" he had been evaluated by his private physician in January 2014, June 2014, and August 2014 for his "osteochondral lesion right latus, bilateral pes planus, and chronic bilateral foot conditions;" he had received VA psychiatric treatment at the Camp Hill, Pennsylvania and the Lebanon, Pennsylvania VA medical facilities between January 2014 and October 2014; and he had received VA treatment for his lumbosacral spine, legs, and feet in June 2014.  

An October 2014 written statement from a VA psychologist indicates that the Veteran had been receiving ongoing PTSD treatment.  A July 2015 VA treatment record reflects that the Veteran had been admitted to a VA domiciliary in July 2015.  

Clinical documentation of the cited VA and private treatment is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Hip, Knee, Ankle, and Feet Disorders

In December 2014, the Veteran submitted an informal claim of entitlement to service connection for osteochondritis dissecans to include loss of the blood supply to the bone and cartilage.  As noted above, that issue has been referred to the AOJ for initial adjudication.  Given the relationship between the claimed disability and the Veteran's musculoskeletal system in general, the Board finds that the issue of osteochondritis dissecans to include loss of the blood supply to the bone and cartilage is inextricably intertwined with the certified issues of service connection for a bilateral foot disorder, a right hip disorder, a left hip disorder, a right knee disorder, a left knee disorder, a right ankle disorder, and a left ankle disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Lumbosacral Spine Syndrome and Degenerative Disc Disease

The Veteran asserts that an evaluation in excess of 40 percent is warranted for his service-connected lumbosacral spine disorder.  In his June 2015 Informal Hearing Presentation, the accredited representative advanced that the most recent VA spine examination did "not adequately reveal the current state of claimant's disability" and requested that the Veteran's appeal be remanded to afforded him a further evaluation.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was last afforded a VA spine examination in March 2013.  Given the Veteran's assertions that his lumbosacral spine examination has increased in severity, the Board finds that further VA spinal evaluation is required to adequately address the issues raised by the instant appeal.  

Left Lower Extremity Radiculopathy

In February 2014, the Veteran submitted an informal claim of entitlement to service connection for left lower extremity peripheral neuropathy.  As noted above, that issue has been referred to the AOJ for initial adjudication.  Given that the disorders both affect the left lower extremity neurological system, the Board finds that the issue of left lower extremity peripheral neuropathy is inextricably intertwined with the certified issue of the initial evaluation for the Veteran's left lower extremity radiculopathy.  See Harris, supra.  

Right Lower Extremity Spine 

The Veteran has submitted a March 2014 NOD with regard to the effective date assigned for the award of service connection for right lower extremity radiculopathy.  The AOJ has not issued a SOC which addresses that.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  





Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed recurrent hip, knee, ankle, foot, ED, and acquired psychiatric disabilities and all treatment of his service-connected lumbosacral spine and left lower extremity disabilities after March 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact R. Latour, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after October 2013 at the Camp Hill, Pennsylvania and the Lebanon, Pennsylvania VA medical facilities.  

3.  Schedule the Veteran for a VA spine examination to evaluate the nature and severity of the Veteran's lumbosacral syndrome and degenerative disc disease.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's lumbosacral spine disability upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A rationale for all opinions should be provided.  

4.  Issue a SOC to the Veteran which addresses the issue of an effective date prior to June 26, 2009, for the award of service connection for right lower extremity radiculopathy.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

